     Case 8:20-cv-00248-JVS-JDE Document 13 Filed 05/27/20 Page 1 of 15 Page ID #:182




1
2
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                             CENTRAL DISTRICT OF CALIFORNIA
10                                       SOUTHERN DIVISION
11
      TALIA THORSEN,                                  CASE NO. 8:20-cv-00248-JVS (JDEx)
12
13                          Plaintiff,
                                                      STIPULATED PROTECTIVE ORDER –
14                                                    CONFIDENTIAL DESIGNATION ONLY
               vs.
15
16    COSTCO WHOLESALE
      CORPORATION, a Washington
17    Corporation; and DOES 1-25, Inclusive,
18
                            Defendants.
19
20
               Based on the parties’ Stipulation (Dkt. 12), and good cause appearing therefor, the
21
      Court finds and orders as follows:
22
      1.       PURPOSES AND LIMITATIONS
23
               Discovery in this action is likely to involve production of confidential, proprietary
24
      or private information for which special protection from public disclosure and from use
25
      for any purpose other than pursuing this litigation may be warranted. Accordingly, the
26
      parties hereby stipulate to and petition the Court to enter the following Stipulated
27
      Protective Order. The parties acknowledge that this Order does not confer blanket
28
           _______________________________________________________________________________
                                                      1
     Case 8:20-cv-00248-JVS-JDE Document 13 Filed 05/27/20 Page 2 of 15 Page ID #:183




1     protections on all disclosures or responses to discovery and that the protection it affords
2     from public disclosure and use extends only to the limited information or items that are
3     entitled to confidential treatment under the applicable legal principles.
4           2.     GOOD CAUSE STATEMENT
5           This action is likely to involve trade secrets, customer and pricing lists and other
6     valuable research, development, commercial, financial, technical and/or proprietary
7     information, personal financial information, personal health and medical information,
8     tax return information, and other material for which special protection from public
9     disclosure and from use for any purpose other than prosecution of this action is
10    warranted. Such confidential and proprietary materials and information consist of,
11    among other things, confidential business and/or personal financial information,
12    information regarding confidential business practices, or other confidential research,
13    development, or commercial information (including information implicating privacy
14    rights of third parties), health and medical information, and other information generally
15    unavailable to the public, or which may be privileged or otherwise protected from
16    disclosure under state or federal statutes, court rules, case decisions, or common law.
17    Accordingly, to expedite the flow of information, to facilitate the prompt resolution of
18    disputes over confidentiality of discovery materials, to adequately protect information
19    the parties are entitled to keep confidential, to ensure that the parties are permitted
20    reasonable necessary uses of such material in preparation for and in the conduct of trial,
21    to address their handling at the end of the litigation, and serve the ends of justice, a
22    protective order for such information is justified in this matter. It is the intent of the
23    parties that information will not be designated as confidential for tactical reasons and
24    that nothing be so designated without a good faith belief that it has been maintained in a
25    confidential, non-public manner, and there is good cause why it should not be part of the
26    public record of this case.
27    ///
28    ///
        _______________________________________________________________________________
                                                   2
     Case 8:20-cv-00248-JVS-JDE Document 13 Filed 05/27/20 Page 3 of 15 Page ID #:184




1           3.     ACKNOWLEDGMENT OF UNDER SEAL FILING PROCEDURE
2           The parties further acknowledge, as set forth in Section 14.3, below, that this
3     Stipulated Protective Order does not entitle or require them to file confidential
4     information under seal; Local Civil Rule 79-5 sets forth the procedures that must be
5     followed and the standards that will be applied when a party seeks permission from the
6     court to file material under seal. There is a strong presumption that the public has a right
7     of access to judicial proceedings and records in civil cases. In connection with non-
8     dispositive motions, good cause must be shown to support a filing under seal. See
9     Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips
10    v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony
11    Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
12    require good cause showing), and a specific showing of good cause or compelling
13    reasons with proper evidentiary support and legal justification, must be made with
14    respect to Protected Material that a party seeks to file under seal. The parties’ mere
15    designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
16    without the submission of competent evidence by declaration, establishing that the
17    material sought to be filed under seal qualifies as confidential, privileged, or otherwise
18    protectable—constitute good cause.
19          Further, if a party requests sealing related to a dispositive motion or trial, then
20    compelling reasons, not only good cause, for the sealing must be shown, and the relief
21    sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos
22    v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type
23    of information, document, or thing sought to be filed or introduced under seal, the party
24    seeking protection must articulate compelling reasons, supported by specific facts and
25    legal justification, for the requested sealing order. Again, competent evidence supporting
26    the application to file documents under seal must be provided by declaration.
27          Any document that is not confidential, privileged, or otherwise protectable in its
28    entirety will not be filed under seal if the confidential portions can be redacted. If
        _______________________________________________________________________________
                                                   3
     Case 8:20-cv-00248-JVS-JDE Document 13 Filed 05/27/20 Page 4 of 15 Page ID #:185




1     documents can be redacted, then a redacted version for public viewing, omitting only
2     the confidential, privileged, or otherwise protectable portions of the document, shall be
3     filed. Any application that seeks to file documents under seal in their entirety should
4     include an explanation of why redaction is not feasible.
5           4.     DEFINITIONS
6           4.1    Action:     TALIA       THORSEN          v.    COSTCO         WHOLESALE
7     CORPORATION, a Washington Corporation, case number 8:20-cv-00248-JVS-JDE.
8           4.2    Challenging Party: a Party or Non-Party that challenges the designation of
9     information or items under this Order.
10          4.3    “CONFIDENTIAL” Information or Items: information (regardless of how
11    it is generated, stored or maintained) or tangible things that qualify for protection under
12    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
13    Statement.
14          4.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
15    support staff).
16          4.5    Designating Party: a Party or Non-Party that designates information or
17    items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
18          4.6    Disclosure or Discovery Material: all items or information, regardless of
19    the medium or manner in which it is generated, stored, or maintained (including, among
20    other things, testimony, transcripts, and tangible things), that are produced or generated
21    in disclosures or responses to discovery.
22          4.7    Expert: a person with specialized knowledge or experience in a matter
23    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
24    expert witness or as a consultant in this Action.
25          4.8    House Counsel: attorneys who are employees of a party to this Action.
26    House Counsel does not include Outside Counsel of Record or any other outside counsel.
27    ///
28    ///
        _______________________________________________________________________________
                                                   4
     Case 8:20-cv-00248-JVS-JDE Document 13 Filed 05/27/20 Page 5 of 15 Page ID #:186




1           4.9    Non-Party: any natural person, partnership, corporation, association or
2     other legal entity not named as a Party to this action and which is not related or affiliated
3     with a Party to this Action.
4           4.10 Outside Counsel of Record: attorneys who are not employees of a party to
5     this Action but are retained to represent a party to this Action and have appeared in this
6     Action on behalf of that party or are affiliated with a law firm that has appeared on behalf
7     of that party, and includes support staff.
8           4.11 Party: any party to this Action, including all of its officers, directors,
9     employees, consultants, retained experts, and Outside Counsel of Record (and their
10    support staffs).
11          4.12 Producing Party: a Party or Non-Party that produces Disclosure or
12    Discovery Material in this Action.
13          4.13 Professional Vendors: persons or entities that provide litigation support
14    services (e.g., photocopying, videotaping, translating, preparing exhibits or
15    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
16    their employees and subcontractors.
17          4.14 Protected Material: any Disclosure or Discovery Material that is designated
18    as “CONFIDENTIAL.”
19          4.15 Receiving Party: a Party that receives Disclosure or Discovery Material
20    from a Producing Party.
21          5.     SCOPE
22          The protections conferred by this Stipulation and Order cover not only Protected
23    Material (as defined above), but also (1) any information copied or extracted from
24    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
25    Material; and (3) any testimony, conversations, or presentations by Parties or their
26    Counsel that might reveal Protected Material.
27    ///
28    ///
        _______________________________________________________________________________
                                                    5
     Case 8:20-cv-00248-JVS-JDE Document 13 Filed 05/27/20 Page 6 of 15 Page ID #:187




1            Any use of Protected Material at trial shall be governed by the orders of the trial
2     judge and other applicable authorities. This Order does not govern the use of Protected
3     Material at trial.
4            6.     DURATION
5            Once a case proceeds to trial, information that was designated as
6     CONFIDENTIAL or maintained pursuant to this protective order used or introduced as
7     an exhibit at trial becomes public and will be presumptively available to all members of
8     the public, including the press, unless compelling reasons supported by specific factual
9     findings to proceed otherwise are made to the trial judge in advance of the trial. See
10    Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause” showing for sealing
11    documents produced in discovery from “compelling reasons” standard when merits-
12    related documents are part of court record). Accordingly, the terms of this protective
13    order do not extend beyond the commencement of the trial.
14           7.     DESIGNATING PROTECTED MATERIAL
15           7.1    Exercise of Restraint and Care in Designating Material for Protection. Each
16    Party or Non-Party that designates information or items for protection under this Order
17    must take care to limit any such designation to specific material that qualifies under the
18    appropriate standards. The Designating Party must designate for protection only those
19    parts of material, documents, items or oral or written communications that qualify so
20    that other portions of the material, documents, items or communications for which
21    protection is not warranted are not swept unjustifiably within the ambit of this Order.
22           Mass, indiscriminate or routinized designations are prohibited. Designations that
23    are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
24    to unnecessarily encumber the case development process or to impose unnecessary
25    expenses and burdens on other parties) may expose the Designating Party to sanctions.
26           If it comes to a Designating Party’s attention that information or items that it
27    designated for protection do not qualify for protection, that Designating Party must
28    promptly notify all other Parties that it is withdrawing the inapplicable designation.
        _______________________________________________________________________________
                                                   6
     Case 8:20-cv-00248-JVS-JDE Document 13 Filed 05/27/20 Page 7 of 15 Page ID #:188




1           7.2    Manner and Timing of Designations. Except as otherwise provided in this
2     Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material that
3     qualifies for protection under this Order must be clearly so designated before the material
4     is disclosed or produced.
5           Designation in conformity with this Order requires:
6                  (a) for information in documentary form (e.g., paper or electronic
7     documents, but excluding transcripts of depositions or other pretrial or trial
8     proceedings), that the Producing Party affix at a minimum, the legend
9     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
10    contains protected material. If only a portion of the material on a page qualifies for
11    protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
12    by making appropriate markings in the margins).
13          A Party or Non-Party that makes original documents available for inspection need
14    not designate them for protection until after the inspecting Party has indicated which
15    documents it would like copied and produced. During the inspection and before the
16    designation, all of the material made available for inspection shall be deemed
17    “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
18    copied and produced, the Producing Party must determine which documents, or portions
19    thereof, qualify for protection under this Order. Then, before producing the specified
20    documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
21    that contains Protected Material. If only a portion of the material on a page qualifies for
22    protection, the Producing Party also must clearly identify the protected portion(s) (e.g.,
23    by making appropriate markings in the margins).
24                 (b) for testimony given in depositions, that the Designating Party identifies
25    the Disclosure or Discovery Material that it deems “CONFIDENTIAL” on the record,
26    before the close of the deposition.
27                 (c) for information produced in some form other than documentary and for
28    any other tangible items, that the Producing Party affix in a prominent place on the
        _______________________________________________________________________________
                                                   7
     Case 8:20-cv-00248-JVS-JDE Document 13 Filed 05/27/20 Page 8 of 15 Page ID #:189




1     exterior of the container or containers in which the information is stored the legend
2     “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
3     the Producing Party, to the extent practicable, shall identify the protected portion(s).
4           7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
5     to designate qualified information or items does not, standing alone, waive the
6     Designating Party’s right to secure protection under this Order for such material. Upon
7     timely correction of a designation, the Receiving Party must make reasonable efforts to
8     assure that the material is treated in accordance with the provisions of this Order.
9           8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
10          8.1.   Timing of Challenges. Any Party or Non-Party may challenge a designation
11    of confidentiality at any time that is consistent with the Court’s Scheduling Order.
12          8.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
13    process under Local Rule 37-1 et seq.
14          8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a joint
15    stipulation pursuant to Local Rule 37-2.
16          8.4    The burden of persuasion in any such challenge proceeding shall be on the
17    Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
18    to harass or impose unnecessary expenses and burdens on other parties) may expose the
19    Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
20    the confidentiality designation, all parties shall continue to afford the material in
21    question the level of protection to which it is entitled under the Producing Party’s
22    designation until the Court rules on the challenge.
23          9.     ACCESS TO AND USE OF PROTECTED MATERIAL
24          9.1    Basic Principles. A Receiving Party may use Protected Material that is
25    disclosed or produced by another Party or by a Non-Party in connection with this Action
26    only for prosecuting, defending or attempting to settle this Action. Such Protected
27    Material may be disclosed only to the categories of persons and under the conditions
28    ///
        _______________________________________________________________________________
                                                   8
     Case 8:20-cv-00248-JVS-JDE Document 13 Filed 05/27/20 Page 9 of 15 Page ID #:190




1     described in this Order. When the Action has been terminated, a Receiving Party must
2     comply with the provisions of section 15 below (FINAL DISPOSITION).
3           Protected Material must be stored and maintained by a Receiving Party at a
4     location and in a secure manner that ensures that access is limited to the persons
5     authorized under this Order.
6           9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
7     ordered by the court or permitted in writing by the Designating Party, a Receiving Party
8     may disclose any information or item designated “CONFIDENTIAL” only to:
9                  (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
10    as employees of said Outside Counsel of Record to whom it is reasonably necessary to
11    disclose the information for this Action;
12                 (b) the officers, directors, and employees (including House Counsel) of the
13    Receiving Party to whom disclosure is reasonably necessary for this Action;
14                 (c) Experts (as defined in this Order) of the Receiving Party to whom
15    disclosure is reasonably necessary for this Action and who have signed the
16    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17                 (d) the court and its personnel;
18                 (e) court reporters and their staff;
19                 (f) professional jury or trial consultants, mock jurors, and Professional
20    Vendors to whom disclosure is reasonably necessary for this Action and who have
21    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
22                 (g) the author or recipient of a document containing the information or a
23    custodian or other person who otherwise possessed or knew the information;
24                 (h) witnesses, and attorneys for witnesses, in the Action to whom disclosure
25    is reasonably necessary provided: (1) the witness agree to be bound by the terms of the
26    Order; and (2) the witness is not permitted to keep any confidential information unless
27    they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
28    otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed
        _______________________________________________________________________________
                                                      9
 Case 8:20-cv-00248-JVS-JDE Document 13 Filed 05/27/20 Page 10 of 15 Page ID #:191




1    deposition testimony or exhibits to depositions that reveal Protected Material may be
2    separately bound by the court reporter and may not be disclosed to anyone except as
3    permitted under this Stipulated Protective Order; and
4                 (i) any mediators or settlement officers and their supporting personnel,
5    mutually agreed upon by any of the parties engaged in settlement discussions.
6          10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
7                 PRODUCED IN OTHER LITIGATION
8          If a Party is served with a subpoena or a court order issued in other litigation that
9    compels disclosure of any information or items designated in this Action as
10   “CONFIDENTIAL,” that Party must:
11                (a) promptly notify in writing the Designating Party. Such notification shall
12   include a copy of the subpoena or court order;
13                (b) promptly notify in writing the party who caused the subpoena or order
14   to issue in the other litigation that some or all of the material covered by the subpoena
15   or order is subject to this Protective Order. Such notification shall include a copy of this
16   Stipulated Protective Order; and
17                (c) cooperate with respect to all reasonable procedures sought to be pursued
18   by the Designating Party whose Protected Material may be affected. If the Designating
19   Party timely seeks a protective order, the Party served with the subpoena or court order
20   shall not produce any information designated in this action as “CONFIDENTIAL”
21   before a determination by the court from which the subpoena or order issued, unless the
22   Party has obtained the Designating Party’s permission. The Designating Party shall bear
23   the burden and expense of seeking protection in that court of its confidential material
24   and nothing in these provisions should be construed as authorizing or encouraging a
25   Receiving Party in this Action to disobey a lawful directive from another court.
26   ///
27   ///
28   ///
      _______________________________________________________________________________
                                                  10
 Case 8:20-cv-00248-JVS-JDE Document 13 Filed 05/27/20 Page 11 of 15 Page ID #:192




1          11.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
2                 PRODUCED IN THIS LITIGATION
3                 (a)       The terms of this Order are applicable to information produced by a
4    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
5    produced by Non-Parties in connection with this litigation is protected by the remedies
6    and relief provided by this Order. Nothing in these provisions should be construed as
7    prohibiting a Non-Party from seeking additional protections.
8                 (b)       In the event that a Party is required, by a valid discovery request, to
9    produce a Non-Party’s confidential information in its possession, and the Party is subject
10   to an agreement with the Non-Party not to produce the Non-Party’s confidential
11   information, then the Party shall:
12                (1) promptly notify in writing the Requesting Party and the Non-Party that
13   some or all of the information requested is subject to a confidentiality agreement with a
14   Non-Party;
15                (2) promptly provide the Non-Party with a copy of the Stipulated Protective
16   Order in this Action, the relevant discovery request(s), and a reasonably specific
17   description of the information requested; and
18                (3) make the information requested available for inspection by the Non-
19   Party, if requested.
20                (c) If the Non-Party fails to seek a protective order from this court within
21   14 days of receiving the notice and accompanying information, the Receiving Party may
22   produce the Non-Party’s confidential information responsive to the discovery request. If
23   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
24   information in its possession or control that is subject to the confidentiality agreement
25   with the Non-Party before a determination by the court. Absent a court order to the
26   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
27   court of its Protected Material.
28   ///
      _______________________________________________________________________________
                                                    11
 Case 8:20-cv-00248-JVS-JDE Document 13 Filed 05/27/20 Page 12 of 15 Page ID #:193




1          12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
2          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
3    Protected Material to any person or in any circumstance not authorized under this
4    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
5    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
6    all unauthorized copies of the Protected Material, (c) inform the person or persons to
7    whom unauthorized disclosures were made of all the terms of this Order, and (d) request
8    such person or persons to execute the “Acknowledgment an Agreement to Be Bound”
9    attached hereto as Exhibit A.
10         13.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
11                PROTECTED MATERIAL
12         When a Producing Party gives notice to Receiving Parties that certain
13   inadvertently produced material is subject to a claim of privilege or other protection, the
14   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
15   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
16   established in an e-discovery order that provides for production without prior privilege
17   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
18   an agreement on the effect of disclosure of a communication or information covered by
19   the attorney-client privilege or work product protection, the parties may incorporate their
20   agreement in the stipulated protective order submitted to the court.
21         14.    MISCELLANEOUS
22         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
23   person to seek its modification by the Court in the future.
24         14.2 Right to Assert Other Objections. By stipulating to the entry of this
25   Protective Order, no Party waives any right it otherwise would have to object to
26   disclosing or producing any information or item on any ground not addressed in this
27   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
28   to use in evidence of any of the material covered by this Protective Order.
      _______________________________________________________________________________
                                                 12
 Case 8:20-cv-00248-JVS-JDE Document 13 Filed 05/27/20 Page 13 of 15 Page ID #:194




1          14.3 Filing Protected Material. A Party that seeks to file under seal any Protected
2    Material must comply with Local Civil Rule 79-5. Protected Material may only be filed
3    under seal pursuant to a court order authorizing the sealing of the specific Protected
4    Material. If a Party’s request to file Protected Material under seal is denied by the court,
5    then the Receiving Party may file the information in the public record unless otherwise
6    instructed by the court.
7          15.    FINAL DISPOSITION
8          After the final disposition of this Action, as defined in paragraph 6, within 60 days
9    of a written request by the Designating Party, each Receiving Party must return all
10   Protected Material to the Producing Party or destroy such material. As used in this
11   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
12   summaries, and any other format reproducing or capturing any of the Protected Material.
13   Whether the Protected Material is returned or destroyed, the Receiving Party must
14   submit a written certification to the Producing Party (and, if not the same person or
15   entity, to the Designating Party) by the 60-day deadline that (1) identifies (by category,
16   where appropriate) all the Protected Material that was returned or destroyed and (2)
17   affirms that the Receiving Party has not retained any copies, abstracts, compilations,
18   summaries or any other format reproducing or capturing any of the Protected Material.
19   The costs for destruction or return of the materials will be borne by the Designating
20   Party. Notwithstanding the foregoing, Counsel are entitled to retain an archival copy of
21   all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
22   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
23   consultant and expert work product, even if such materials contain Protected Material.
24   Any such archival copies that contain or constitute Protected Material remain subject to
25   this Protective Order as set forth in Section 6 (DURATION).
26         16.    VIOLATION
27         Any intentional violation of this Order may be punished by appropriate measures
28   including, without limitation, contempt proceedings and/or monetary sanctions.
      _______________________________________________________________________________
                                                  13
 Case 8:20-cv-00248-JVS-JDE Document 13 Filed 05/27/20 Page 14 of 15 Page ID #:195




1         Pursuant to the parties’ Stipulation (Dkt. 12), and good cause appearing therefor,
2    IT IS SO ORDERED.
3
4    DATED: May 27, 2020                         ___________________________
                                                 JOHN D. EARLY
5
                                                 United States Magistrate Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      _______________________________________________________________________________
                                               14
 Case 8:20-cv-00248-JVS-JDE Document 13 Filed 05/27/20 Page 15 of 15 Page ID #:196




1                                          EXHIBIT A
2               ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
3          I,   _____________________________           [print   or   type   full   name],   of
4    ________________________________________________ [print or type full address],
5    declare under penalty of perjury that I have read in its entirety and understand the
6    Protective Order that was issued by the United States District Court for the Central
7    District of California on May 27, 2020 in case number 8:20-cv-00248-JVS-JDE, I agree
8    to comply with and to be bound by all the terms of this Protective Order, and I understand
9    and acknowledge that failure to so comply could expose me to sanctions and punishment
10   for contempt. I solemnly promise that I will not disclose in any manner any information
11   or item that is subject to this Protective Order to any person or entity except in strict
12   compliance with this Order.
13         I further agree to submit to the jurisdiction of the United States District Court for
14   the Central District of California for the purpose of enforcing this Order, even if such
15   enforcement proceedings occur after termination of this action.
16         Date: ___________________________
17         City and State where sworn and signed: _________________________________
18
19         Printed name: _______________________
20         Signature: __________________________
21
22
23
24
25
26
27
28
      _______________________________________________________________________________
                                                 15
